Citation Nr: 1720716	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from August 1961 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Board denied service connection for diabetes mellitus, type II and denied three other issues.  The Veteran and his attorney appealed these denials to the Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2016 Memorandum Decision, the Court set aside the Board's denial of service connection for diabetes mellitus, type II, and affirmed the other three denials, and remanded the matter back to the Board for additional development and readjudication.

The Board notes that the October 2015 decision also remanded two issues for additional development.  As the RO as not readjudicated these issues, they are not yet before the Board and will not be addressed at this time.
.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Court found that the Veteran's diagnosis of diabetes mellitus, assertion that he was exposed to a harmful substance (i.e., trichloroethylene (TCE)) in service, and an article indicating that exposure to TCE may have chronic, deleterious, non-cancerous effects on the endocrine system are sufficient to trigger the need for a VA examination and opinion regarding the etiology of the Veteran's diabetes mellitus.  Thus, the case must be remanded for a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, make the electronic claims file (including Virtual VA) available to an appropriate clinician for review to address the etiology of the Veteran's diabetes mellitus, type II.

a)  Based on a thorough review of the lay and medical evidence, the clinician should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, type II, was incurred during or is otherwise related to active service to include the alleged exposure to trichloroethylene (TCE) in service.

b)  The clinician must provide a complete rationale for all opinions expressed, citing to supporting factual data and medical literature as deemed appropriate.  

c)  The clinician is advised that the Veteran is competent to report injuries, events, or symptoms, and that these should be considered in formulating the requested opinion.  If the clinician rejects the Veteran's reports of TCE exposure in service, he or she must provide an explanation as to why.

d)  The clinician must also discuss the article the Veteran submitted that concluded TCE may have chronic, deleterious, non-cancerous effects on the endocrine system.  The discussion should include how this article may or may not support the Veteran's claim.

e)  If the clinician cannot provide an opinion without resort to speculation then an explanation is needed as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.
      
3.  Then readjudciate the claim.  If the benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate amount of time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

